UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                 ORDER
            - against -
                                                          (Sl) 18 Cr. 661 (PGG)
ARMANDO JOSE JARQUIN RICO AND
ADOLFO VILLALONA,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a conference will take place in this action on

January 23, 2020 at 12:30 p.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January [3, 2020
                                                   SO ORDERED.




                                                  United States District Judge
